 

 

 

   

wPagelD #: 795

Martin S. Gottesfeld

Reg. no. 12982-104
Federal Correctional Institution
P.O. Box 33

Terre Haute, IN 47808

  

UNITED STATES
POSTAL SERVICE ‘SSNS

iii l | ll I

9022 0078 9065 3692 38

baad

      
 

q

uvaitoa/y

  
 

8

Label 400 Jan. 2013
7690-16-000-7:

 

: © 12982-104<
oe U S Distr Court
: 921 OHIO ST
Room #104
Terre Haute, IN 47807
United States

 

 
   

  

 

Wednesday, July 14, 2021; Houston | v. Lack, 487 U.S. 266 (1988)

 

FILED
JUL p ony

Tee Haiti Ola

 

 
